Citation Nr: 1702088	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  15-26 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).

(The issues of whether an overpayment of Chapter 30 educational assistance benefits (Montgomery GI Bill)  in the amount of $5,767.72 was properly created, and entitlement to waiver of recovery of an overpayment of Chapter 30 educational assistance benefits in the amount of  $5,767.72, are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to October 2007 in the United States Army.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In November 2015, the Veteran testified before the undersigned during a videoconference hearing.  A transcript of the hearing is included in the electronic claims file.  

As indicated on the title page, the Veteran has another appeal before the Board. As that appeal involves issues dependent on different law and facts, separate decisions are required.  See BVA Directive 8430, paragraph 14.


FINDING OF FACT

PTSD is related to a verified in-service stressor from the Veteran's period of active duty.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have been met.  
38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2015).

The regulations include provisions pertinent to Veterans with combat-related stressors, as well as to stressors founded on fear of hostile military or terrorist activity.  These provisions are not applicable here.  As such, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the stressor.  See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

The record contains current documentation of PTSD.  A treating VA psychologist, Dr. B., has diagnosed chronic PTSD on multiple occasions.  See Virtual VA treatment records July 2011- January 2012.

Service treatment records show that on entry into service, no psychiatric abnormalities were found and the Veteran raised no pertinent complaints.  In September 2007, the Veteran was driving his motorcycle and passed a person lying on the side of the road.  He stopped to assist, but the person did not respond when spoken to.  The Veteran then rolled the person over, and the person shot at the Veteran.  The bullet struck in the Veteran's upper right arm.  The Veteran fled to his motorcycle and drove away.  He attempted to drive to the hospital, but crashed along the way due to his injury.  He was able to dial 911 for help, however, and was taken to a local emergency room.  He received treatment a gunshot wound to the right shoulder and pelvic soft tissue injuries from the crash.  The record contains both the civilian police report and the emergency room medical records documenting the incident.   He has been service-connected for a right shoulder disability and low back injury as related to this incident.  See May 2008 Rating Decision.  

In October 2011, November 2011, and  January 2012 records, Dr. B. attributed the diagnosis of chronic PTSD to the trauma of being shot in 2007.  In her assessments, she outlined Criteria A-F required by the DSM for establishing a diagnosis of PTSD, and indicated how each element was met.

Against the claim is a February 2013 VA examination report.  While finding that the in-service gunshot wound was a stressor adequate to support a diagnosis of PTSD, the examiner essentially determined that the more appropriate diagnosis was paranoid personality disorder and attributed the Veteran's symptoms to that disorder.  The examiner provided a negative nexus opinion for the Veteran's "current mental health issues," stating that because the Veteran completed a mental health screening 36 months after discharge in 2010 with his primary care physician, and answered negatively for the PTSD screen and depression screen, his symptoms were not related to service.  The examiner explained, "the fact that the veteran gave completely negative self-reported symptoms of PTSD and depression approximately 36 months after service[,] and 4 months before being seen in mental health claim[ed] that he had symptoms ever since his shooting that had never gone[,] makes no sense to this examiner."  The examiner added that the VA mental health providers had not completed a proper Standard of Care History, and had not reviewed the claims file in rendering opinions.

In considering the evidence under the laws and regulations as set forth above, and resolving all reasonable doubt in his favor, the Board concludes that the Veteran is entitled to service connection for his PTSD.

While the February 2013 VA examiner found the Veteran did not have PTSD, the Court of Appeals for Veterans Claims has held that the current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even where the disability has resolved.  McLain v. Nicholson, 21 Vet. App. 319 (2007).  

Additionally, the examiner's negative nexus opinion is of low probative value as the Board does not find it significant that a questionnaire filled out at an appointment with a primary care physician in 2010 did not flag psychiatric symptoms.  When he began seeking actual psychiatric treatment in the VA mental health clinic, he was diagnosed with PTSD; a July 2011 record from another Dr. B., a clinical psychologist, shows this.  As for the February 2013 examiner's statement about the claims file, a full review of the claims file is not necessary.  See, e.g., Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) ("the claims file is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim.")   Here, the Veteran's VA psychologist recounted the pertinent medical history and provided an opinion in sufficient detail to enable the Board to make a fully informed decision on this claim.  There is no suggestion that a review of the claims file would have altered the psychologist's findings.  

The Board finds the 2011 and 2012 opinions of the VA treating psychologist to be adequate for the purposes of adjudication.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  The psychologist based her findings on the Veteran's corroborated in-service stressor and the Veteran's psychiatric symptoms.  

At a minimum, the evidence is in equipoise in showing that the Veteran has PTSD attributable to service.  In resolving all reasonable doubt in his favor, service connection is warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  




ORDER

Service connection for PTSD is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


